DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 11/5 and 11/8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 5, line 3, the phrase “the rear end part” lacks proper antecedent basis. 
In claim 8, the limitation “the front end part” lacks proper antecedent basis.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaga (US9748810) in view of In (US9543794B2).
Okinaga discloses the claimed invention as follows (refer to Figs. 1, 2, 4, 5 and 7; limitations not disclosed by Okinaga are crossed out, below):
Claim 1. A stator (12), comprising a lamination stack (20) having a plurality of segments (25) being connected to each other by means of respective folding joints (24), 
Claim 2. A stator (12), comprising a lamination stack (20) having a plurality of segments (25) being connected to each other by means of folding joints (24), wherein at least one folding joint is arranged at a portion of a segment having a specific thickness extending between a radius R1 of an inner surface and a radius R2 of an outer surface (see Fig. 4), 
Claim 3. The stator according to claim 2, wherein each folding joint is arranged at a radial position R3 
Claim 4. The stator according to claim 1, further comprising a plurality of windings (40), wherein at least one phase winding (winding lead portion 43u, Fig. 7) is arranged in the radial space between an outer circumference of the end part and the outer periphery of the lamination stack.
Claim 7. The stator according to claim 1, further comprising a front cover (17) arranged at a front end of the stator.
Claim 9. The stator according to claim 1, wherein the at least one insulator is formed by a rear insulator member (30b, Fig. 1) and a front insulator member (30t, Fig. 1).
Claim 11. An electrical motor, comprising a stator (12) according to any of the preceding claims. See Fig. 1.
The folding joints of Okinaga are not arranged radially inward of the virtual circumference.
However, such folding joints between stator segments are known in the art. See for example Fig. 6, showing multiple stator segments connected to each other by means of bending parts 130. As shown in Fig. 7, the bending part 130 includes a folding joint (upper 133 in Fig. 7) almost identical in structure to the folding joint 30 of the present invention. 
In view of the teachings of Okinaga and In, one of ordinary skill in the art before the effective filing date of the claimed invention could have replaced the type of connection between segments as taught by Okinaga with one as taught by In, because both references teach a structure for connecting between segments of a stator core, and such a substitution would have had predictable results.
Regarding the specific ranges for R3, recited in claims 2 and 3, they are deemed obvious. Put in words, claim 2 requires the folding joint to be arranged at between 30% and 90% of the thickness of yoke 24 defined by the radius difference R2-R1. Claim 3 narrow the range to 50% to 70%. It is deemed one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to implement the invention as claimed because R3 defines the position of the radially-inner end of the joint, as seen in Fig. 6 of the application. Clearly, for structural strength, this point cannot be pushed radially outwardly too much, otherwise the folding joint would be too thin to provide sufficient strength, especially since the folding joint as a whole is radially-inward of R2. Further, In teaches using two slit parts 131 but does not provide further details regarding any particular dimensions. In modifying the invention of Okinaga, one of ordinary skill in the art would have needed to experiment with different slit 131 and strength maintenance part 133 dimensions. Based on the drawings of In, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to start with placing slit 132a at the midpoint between the inner and outer yoke surface, making the two slits 131 and strength maintenance parts 133 of equal sizes, e.g. so that the parts 133 are equally strong. Therefore R3 would automatically be greater than R1+0.5*(R2-R1). One of ordinary skill in the art would have expected to find a suitable value for R3 in the range R2 > R3 > R1+0.5*(R2-R1). Moreover, one of ordinary skill in the art would have found it obvious that R3 should be sufficiently radially-inward to allow for the necessary strength of the strength maintenance part 133 (i.e. folding joint) and to select values for R3 closer to R1+0.5*(R2-R1), such as in the range claimed in claim 3.
Claims 5, 6, 11/5 and 11/6 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaga as modified in view of In, further in view of Nakagawa (US20120319512A1).
Regarding claims 5, 6, 11/5 and 11/6, Okinaga, as modified in view of In, discloses a lead frame (50), wherein a U-shaped wall (52) of said lead frame is arranged in the radial space between the outer circumference of the rear end part and the outer periphery of the laminator stack (see Fig. 4), radially outside of a phase winding 40. However, the lead frame wall is U-shaped, not cylindrical.
Nakagawa shows it is known to form a wall of a lead frame as a generally cylindrical portion (see 132, Fig. 9).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the lead frames 50 of Okinaga such that the U-shaped portions 52 are replaced with cylindrical portions as taught by Nakagawa, for example by crimping the U-shaped portion around the leads 43u, as a matter of substituting one known arrangement for another, with predictable results. 
Claims 8 and 11/8 are rejected under 35 U.S.C. 103 as being unpatentable over Okinaga as modified in view of In, further in view of Matsuda (US2011/0020154A1).
Okinaga as modified in view of In does not discloses all of the limitations of claims 8 and 11/8.
Matsuda discloses an electric motor having a stator core 34. A front cover 57 is formed by resin molding on the stator 30 (see Fig. 1 and para. [0058). As can be seen in Fig. 1, the cover 57 forms a radial seal in the radial space between the outer circumference of a front end part (108, Fig. 6) and the outer periphery of a “laminator” stack (such as the stator core; see rejection under 35 U.S.C. 112(b)). 
In view of the teachings of modified Okinaga and Matsuda, one of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to overmold the stator with resin, so that it may be used in an electrical machine serving as a pump, such as a fuel pump. One of ordinary skill in the art would have found it obvious to do so for example so that various electrical machines can be produced starting with the same stator (i.e. some being used in machines as disclosed by Okinaga, and others in other types of electrical machines, such as pumps). The resin can therefore form a front cover as claimed (as discussed above with respect to Matsuda).
Allowable Subject Matter
Claims 10 and 11/10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding Applicant’s argument there would be no motivation for a person skilled in the art to modify the folding joint of Okinaga by moving it radially inwardly, the examiner respectfully disagrees. As explained in the rejection of claim 1, substituting a connection part as in In for one in Okinaga would have been obvious, as a simple substitution of one known element for another, with predictable results.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIVIUS R CAZAN whose telephone number is (571)272-8032. The examiner can normally be reached Monday - Friday noon-8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIVIUS R. CAZAN/Primary Examiner, Art Unit 3729